DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/28/21 and 1/29/21 is considered by the examiner.
Response to Arguments
 Applicant’s arguments, see page pages 4-8, filed 8/19/20, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  
Claim Objections
Regarding Claims 13,14 and 16 are objected to because of the following informalities:  
Regarding Claim 13 line 1 and states “The Method for manufacturing an ultrasound array comprising” the claim should state “The Method of Manufacturing”.   Appropriate correction is required.
Claim 13 line 5 states “in a direct with a membrane of the Cmut cell;” the statement contains grammar errors. The examiner suggest After “in” delete “a”
After “direct” add “contact” with a membrane”. Appropriate correction is required.

Claim 14 line 1 and states “The Method for manufacturing an ultrasound array according to claim 13” the claim should state “The Method of Manufacturing and ultrasound array according to claim 13”.   Appropriate correction is required.
Claim 16 line 1 and states “The Method for manufacturing an ultrasound array according to claim 14” the claim should state “The Method of Manufacturing an ultrasound array according to claim 14”.   Appropriate correction is required.
Allowable Subject Matter
Claim 13,14 and16 objected.  
Regarding claims 1-12 and 15 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art fails to show or fairly suggest an Ultrasound array for an acoustic wave transmission including: the acoustic window layer is in a direct contact with the cell membrane including the properties  a first layer comprising molecules of antioxidant and a polymeric material, wherein the polymeric material comprises hydrogen and carbon atoms, the first layer having a density equal or below 0.95 g/cm3 and an acoustic impedance equal or above1.4 MRayl.[ including all the remaining limitations of claim 1-12 and 15].
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
This application is in condition for allowance except for the following formal matters:  See paragraph 4-9.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karen B Addison whose telephone number is (571)272-2017. The examiner can normally be reached The first week(M,Tues,Thurs); the second week( Tues,Wed,Thurs,Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN B ADDISON/Examiner, Art Unit 2837                                                                                                                                                                                                        6/2/2022

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837